Citation Nr: 0407007	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an effective date prior to January 17, 2001 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The appellant served on active duty from June 1940 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by which 
the RO increased the disability rating for the veteran's 
service-connected PTSD to 100 percent effective January 17, 
2001.  In a May 2003 decision, the Board denied entitlement 
to an effective date earlier than January 17, 2001.  By order 
dated in October 2003, the United States Court of Appeals for 
Veterans' Claims (Court) granted a Joint Motion for Remand 
and vacated the Board decision.  In The Joint Motion for 
Remand counsel argued that the Board inadequately explained 
its conclusion that the duty to notify had been satisfied and 
failed to adequately discuss the notice requirement pertinent 
to explaining the evidence needed to substantiate the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and VA's implementing regulations require that 
the veteran be notified of the evidence needed to 
substantiate his claim.  The veteran must be told of the 
evidence that he is responsible for producing and the 
evidence that VA is responsible for producing.  38 C.F.R. 
§ 3.159 (2003).  The Board observes that the RO did not issue 
a distinct notification letter to the veteran regarding the 
evidence needed to substantiate a claim for an earlier 
effective date.  While VA General Counsel has held that 
38 U.S.C.A. § 5103(a) does not require a separate 
notification as to the information and evidence necessary to 
substantiate a newly raised "downstream" issue in a notice 
of disagreement, this holding requires that proper VCAA 
notification as to the claim for increased rating precede the 
rating decision with which the veteran disagreed.  VAOPGCPREC 
8-2003.  This position stems from the idea that the newly 
raised issue is part of the same claim as the issue that was 
decided in the rating decision, rather than a new claim 
triggering new notification requirements.  VAOPGCPREC 8-2003.  
In this case, however, the veteran was not separately 
notified of the evidence needed to substantiate his claim for 
an increased rating for PTSD.  Therefore, this effective date 
claim that derives from the increased rating claim appears to 
be outside the scope of VAOPGCPREC 8-2003.  Considering this 
conclusion, and given the Court's October 2003 order, a 
remand is required to allow the RO an opportunity to provide 
the veteran with a specific notice satisfying the 
requirements under the VCAA regulations as to the earlier 
effective date issue.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed, especially with respect to the 
earlier effective date claim.  38 C.F.R. 
§ 3.159.  The claimant should be 
specifically told of the evidence needed to 
substantiate the claim, of the evidence he 
must submit, and of the evidence VA will 
yet obtain, if any.  He should also be told 
to submit all relevant evidence in his 
possession.  

2.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  (If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.)  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

